ORIGINAL ACTION                        JOURNAL ENTRY AND OPINION
{¶ 1} Thomas Frazier has filed a complaint for a writ of mandamus. He seeks an order from this court, which requires Judge Shirley Strickland Saffold to rule on a motion captioned "in re: motion pursuant to crim. rule (52-B) plain error effecting substantial rights, not to be construed as a R.C. 2953.21
petition for post conviction relief", which was filed in Statev. Frazier, Cuyahoga County Common Pleas Court Case No. CR-322046, on July 5, 2005.
 {¶ 2} Judge Saffold has filed a motion for summary judgment and attached a copy of a judgment entry, journalized on May 23, 2006, which demonstrates that she has issued a ruling with regard to Frazier's pending motion. Frazier's request for a writ of mandamus is therefore moot. State ex rel. Jerninghan v. CuyahogaCty. Court of Common Pleas (1996), 74 Ohio St.3d 278,658 N.E.2d 723; State ex rel. Gantt v. Coleman (1983), 6 Ohio St.3d 5,450 N.E.2d 1163.
 {¶ 3} Accordingly, we grant Judge Saffold's motion for summary judgment. Costs to Judge Saffold. It is further ordered that the Clerk of the Eighth District Court of Appeals serve notice of this judgment upon all parties as required by Civ.R. 58(B).
Writ denied.
Ann Dyke, A.J., concurs James J. Sweeney, J., concurs.